Citation Nr: 1010005	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  06-29 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
major depressive disorder.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney 
at Law  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1977 to October 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2006 
by the Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (the RO).

The Veteran testified at a personal hearing before the 
undersigned Acting Veteran's Law Judge, sitting at the RO in 
October 2007.  A transcript of the hearing is associated with 
the claims file.  

In a February 2008 decision, the Board denied the Veteran's 
claim for service connection for PTSD with depression and 
remanded the Veteran's claim for service connection for 
hepatitis C.  Subsequent to receiving the Board's denial, the 
Veteran filed a notice of appeal with the United States Court 
of Appeals for Veterans Claims (Court) regarding the issue of 
service connection for PTSD with depression.  The Appellant's 
Brief specifically states that the Veteran's claim for 
hepatitis C was not before the Court.  See the Veteran's 
Brief dated September 2008 at page 2.  In an Memorandum 
Decision dated in July 2009, the Court set aside the Board's 
February 2008 decision with regard to the Veteran's claim for 
PTSD with depression and remanded it back to the Board.  

For the reasons described below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the Veteran when further 
action is required on his part.








REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's 
claim.  

The Court's aforementioned July 2009 Memorandum Decision 
stated that the Board's February 2008 denial of the Veteran's 
claim provided inadequate reasons and bases, and thus, must 
be set aside.  The Board will address the specific 
instructions of the Court's July 2009 Memorandum Decision in 
turn.  

First, the Court noted that the Board's February 2008 denial 
erred by not addressing whether the Veteran's diagnosed 
depression was service connected.  However, subsequent to the 
Board's February 2008 denial of the Veteran's claim for 
service connection for PTSD with depression, the Court held, 
in the specific context of mental disorders, that "when a 
claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled."  See Clemons v. Shinseki, 23 Veteran. App. 1 
(2009).  This case clarifies the appropriate posture for 
claims such as the Veteran's, where multiple mental 
disorders, and/or disparate diagnoses are involved.  
Accordingly, the Board is expanding the issue on appeal at 
this time, as reflected on the title page of this decision, 
and will consider whether service connection may be awarded 
for an acquired psychiatric disorder, to include PTSD and 
major depressive disorder, as instructed by the Court in 
Clemons.

Second, the Court's July 2009 Memorandum Decision accepted 
the Veteran's argument that the Board's February 2008 denial 
provided inadequate reasons and bases for the determination 
that a medical examination was not warranted.  

The Veteran's claim of service connection for an acquired 
psychiatric disorder, to include PTSD and major depressive 
disorder, is based on his allegations of a personal assault 
in service.  Specifically, the Veteran assets that he was 
"jumped" and "beaten up" by 10-15 assailants while he was 
talking on a pay phone located on a street corner in Fort 
Knox, Kentucky in January 1978.  While the Veteran's service 
records are devoid of any evidence that the Veteran reported 
being assaulted, a service treatment record dated January 26, 
1978 reflects that the Veteran received stitches on his head 
which was reportedly "from wood."  Additionally, the Board 
notes the observations in the July 2009 Court Memorandum 
Decision that the Veteran's personnel records reflect that 
the Veteran was transferred two months after the alleged 
assault and that he developed a pattern of misconduct soon 
after the alleged assault.  However, there is no clear 
indication in the Veteran's service treatment records or 
personnel records that a personal assault occurred.  

Establishment of an acquired psychiatric disorder, to include 
PTSD and major depressive disorder, requires:  (1) medical 
evidence diagnosing an acquired psychiatric disorder; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Veteran. App. 128 (1997).

Here, The Veteran's VA outpatient treatment records note 
diagnoses of PTSD and major depressive disorder.  See e.g. VA 
outpatient treatment records dated in September 2005 and 
October 2005.  Accordingly, element (1) under 38 C.F.R. § 
3.304(f) and Cohen is demonstrated.  

A claimed non-combat stressor must be verified - the 
Veteran's uncorroborated testimony is not sufficient to 
verify a non-combat stressor.  See Cohen, supra; see also 
Moreau v. Brown, 9 Veteran. App. 389, 395 (1996).  The Board 
recognizes that the present case falls within the category of 
situations in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 
272 (1999).  More particularized requirements are established 
regarding the development of "alternative sources" of 
information as service records "may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports 
either with military or civilian authorities."  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).  The Veteran was provided with notice regarding the 
development of his claim through "alternative sources" of 
information in January 2006.  

The Court)has stated that "VA has provided special 
evidentiary development procedures, including the 
interpretation of behavioral changes by a clinician and 
interpretation in relation to a medical diagnosis" with 
regard to personal assault cases.  Patton v. West, 12 Vet. 
App. 272 (1999).  The Court in Patton stated that behavior 
changes [of the type now contemplated by 38 C.F.R. § 
3.304(f)(3)] should be examined and clinically interpreted to 
determine whether they constitute evidence of, for example, 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."  Since 
history has shown that it is not unusual for there to be an 
absence of military records documenting the events of which 
the Veteran complains, evidence from sources other than the 
service records may corroborate an account of a stressor 
incident.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).

Therefore, the Veteran should be scheduled for a VA 
psychiatric examination by a medical professional with 
appropriate expertise to determine the likelihood that the 
alleged personal assault during service occurred, and if so, 
whether any current acquired psychiatric disorder is related 
to a personal assault incurred in service.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination.  The claims 
folder, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and a report of the examination 
should include discussion of the Veteran's 
medical history and assertions.  All 
necessary tests and studies, to include 
psychological testing should be 
accomplished, and all clinical findings 
should be reported in detail.

In reviewing the Veteran's claims file, 
the examiner should identify and examine 
all records indicating any 
signs/indicators or change of behavior or 
performance subsequent to the claimed 
assault alleged by the Veteran to have 
occurred during active service, and offer 
an opinion as to the clinical 
significance, if any, of such evidence to 
changes.  The examiner should then express 
an opinion as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that any in-service assault 
or experiences described by the Veteran 
occurred.  If the examiner determines that 
any claimed in-service assault occurred, 
he or she should make a determination as 
to whether it is at least as likely as not 
that the Veteran has an acquired 
psychiatric disorder as a result of the 
alleged assault.  

Further, if the examiner determines that 
it is less likely as not (less than a 50 
percent probability) that the Veteran 
experienced an in-service personal 
assault/stressor, he or she should state 
whether it is at least as likely as not 
that the Veteran's diagnosed acquired 
psychiatric disability, to include major 
depressive disorder, had its onset in 
service or is otherwise etiologically 
related to his active service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of the 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
If the examination cannot provide an 
opinion without resorting to mere 
speculation, such should be stated along 
with rationale for that conclusion.

2.  Thereafter, the Veteran's claim of 
service connection for an acquired 
psychiatric disorder, to include PTSD and 
major depressive disorder, should be 
readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the Veteran, he should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Veteran. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  Her cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MICHAEL A HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


